COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


CHARLES ADAMS
                                                                        MEMORANDUM OPINION *
v.       Record No. 2357-11-4                                               PER CURIAM
                                                                            MARCH 6, 2012
VIRGINIA EMPLOYMENT COMMISSION


                      FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                   Joanne F. Alper, Judge

                   (Charles D. Adams, pro se, on brief).

                   (Kenneth T. Cuccinelli, II, Attorney General; Elizabeth B. Peay,
                   Assistant Attorney General - I, on brief), for appellee.


         Charles Adams appeals from a June 17, 2011 final order of the circuit court granting the

Virginia Employment Commission’s (the Commission) motion to dismiss Adams’ petition for

judicial review of the Commission’s finding that he is disqualified from receiving unemployment

benefits. Adams includes twenty-seven “questions presented” in his opening brief outlining his

grievances with his former employer. The Commission filed a motion to dismiss Adams’ appeal

to this Court for Adams’ failure to comply with numerous rules of this Court.

         Upon reviewing the record and briefs of the parties, we conclude this appeal is without

merit.

         Rule 5A:20 sets forth the requirements for an opening brief. Rule 5A:20(b) mandates

“[a] brief statement of the nature of the case and of the material proceedings in the trial court

which shall omit references to any paper filed or action taken that does not relate to the



         *
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
assignments of error.” Adams included a lengthy “statement of case” including more argument

than references to the material proceedings.

        Effective July 1, 2010, Rule 5A:20(c) was revised to state that an appellant’s opening

brief shall contain a “statement of the assignments of error with a clear and exact reference to the

page(s) of the transcript, written statement, record, or appendix where each assignment of error

was preserved in the trial court.” Pursuant to the revised rules, this Court considers only

assignments of error and, as such, will not consider issues listed as questions presented. Adams

included no “assignment of error” and included no references indicating where any assignment

of error was preserved in the trial court.

        Rule 5A:20(d) requires “[a] clear and concise statement of the facts that relate to the

assignments of error, with references to the pages of the transcript, written statement, record or

appendix,” and Rule 5A:20(e) mandates that the brief include “principles of law and the

authorities” relating to each assignment of error. Appellant has the burden of showing that

reversible error was committed. See Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d

857, 859 (1992). Mere unsupported assertions of error “do not merit appellate consideration.”

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Furthermore this Court

“will not search the record for errors in order to interpret the appellant’s contention and correct

deficiencies in a brief.” Id. Nor is it this Court’s “function to comb through the record . . . in

order to ferret-out for ourselves the validity of [appellant’s] claims . . . .” Fitzgerald v. Bass, 6

Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc). Appellant includes no references

to any transcripts, statement of facts or the appendix. Nor does he include any principles of law

or authority to support his arguments.

        Rule 5A:18 states in pertinent part, “[n]o ruling of the trial court . . . will be considered as

a basis for reversal unless an objection was stated with reasonable certainty at the time of the

                                                 -2-
ruling . . . .” As noted above, Adams makes no reference to where any objection was preserved

and our review of the record indicates Adams did not even object to the final order from which

he appeals.

       Further, the appendix does not comply with Rule 5A:25 as it is incomplete, contains

exhibits not part of the record, and fails to contain initial pleadings or even the order from which

Adams appeals.

                       The appendix must include “any testimony and other
               incidents of the case germane to the questions presented,”
               Rule 5A:25(c)(3), and “exhibits necessary for an understanding of
               the case that can reasonably be reproduced,” Rule 5A:25(c)(6).
               “The appendix is a tool vital to the function of the appellate
               process in Virginia. . . . By requiring the inclusion of all parts of
               the record germane to the issues, the Rules promote the cause of
               plenary justice.” Thrasher v. Burlage, 219 Va. 1007, 1009-10, 254
               S.E.2d 64, 66 (1979) (per curiam). Thus, the filing of an appendix
               that complies with the Rules, is “essential to an informed collegiate
               decision.” Id.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 764-65 (2003).

       Adams’ opening brief also fails to comply with Rule 5A:4, and the appendix fails to

comply with Rule 5A:24.

       Despite receiving notice from the Court regarding the deficiencies with his brief and

appendix and being advised he could request an extension of time to remedy the problems,

Adams failed to correct any of the defects with his brief or appendix. We have previously stated

that “‘[a] court of review is entitled to have the issues clearly defined and to be cited pertinent

authority.’” Fadness v. Fadness, 52 Va. App. 833, 850, 667 S.E.2d 857, 865 (2008) (quoting

Jones v. Commonwealth, 51 Va. App. 730, 734, 660 S.E.2d 343, 345 (2008)).

       We have reviewed the record and find these defects in totality to be significant. See Jay

v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008) (“[T]he Court of Appeals

should . . . consider whether any failure to strictly adhere to the requirements of [the Rules of


                                                 -3-
Court] is insignificant.”). Thus, we will not consider appellant’s arguments on appeal.

Theisman v. Theisman, 22 Va. App. 557, 572, 471 S.E.2d 809, 816, aff’d on reh’g en banc, 23

Va. App. 697, 479 S.E.2d 534 (1996). “Even pro se litigants must comply with the rules of

court.” Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999).

          Finally, we also note that the order from which Adams appeals to this Court addressed

only the issue of whether the circuit court had jurisdiction over the case due to Adams’ failure to

comply with the mandatory requirements of Code § 60.2-625(A). Among his numerous

allegations of error, at no point does he actually challenge the circuit court’s ruling on that

matter.

          For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.


                                                                                            Affirmed.




                                                 -4-